Citation Nr: 1452000	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder lipoma, claimed as tumor, to include as a result of herbicide exposure.

2.  Entitlement to service connection for right rotator cuff injury.

3.  Entitlement to service connection for cardiovascular disease, to include as a result of herbicide exposure or a service-connected disability.

4.  Entitlement to service connection for chloracne of the legs, arms, feet, and body, to include as a result of herbicide exposure.

5.  Entitlement to service connection for insomnia, to include as a result of a service-connected disability.

6.  Entitlement to service connection for memory loss, to include as a result of a service-connected disability.

7.  Entitlement to service connection for colon polyps, to include as a result of herbicide exposure.

8.  Entitlement to service connection for sleep apnea, to include as a result of a service-connected disability.

9.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a compensable rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1968 and from October 1976 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

At the hearing in July 2014 the Veteran, in essence, requested that claims denied in a November 2011 rating decision for service connection for mild obstructive lung disease and neurological disorders of the neck, hands, and back be reopened.  As those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  


REMAND

A review of the record reveals that additional development is required prior to appellate review.  At the personal hearing in July 2014 the Veteran asserted that his prior VA examinations had been inadequate and that his service-connected PTSD and bilateral hearing loss disabilities were more severe than rated or had increased in severity.  He also requested that he be provided VA examinations to address the claims that a right shoulder disability developed as a result of an injury during service in Vietnam; that his right shoulder lipoma and colon polyps developed as a result of herbicide exposure; that he had chloracne as a result of herbicide exposure; that he had insomnia, memory loss, and sleep apnea as a result of service-connected PTSD; and that he had a cardiovascular disease as a result of herbicide exposure or service-connected PTSD.  The Board notes that his specific service connection claims have not been addressed by VA examination.  Therefore, further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for an examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that any (1) a right shoulder disability, (2) right shoulder lipoma, (3) colon polyps, (4) chloracne, (5) insomnia, (6) memory loss, (7) any cardiovascular disability, or (8) sleep apnea was incurred as a result of service or is causally related to any incident of service, to include as a result of herbicide exposure.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any (1) a right shoulder disability, (2) right shoulder lipoma, (3) colon polyps, (4) chloracne, (5) insomnia, (6) memory loss, (7) any cardiovascular disability, or (8) sleep apnea are due to or the result of service-connected PTSD, bilateral hearing loss, or tinnitus.  The examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that any (1) a right shoulder disability, (2) right shoulder lipoma, (3) colon polyps, (4) chloracne, (5) insomnia, (6) memory loss, (7) any cardiovascular disability, or (8) sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD, bilateral hearing loss, or tinnitus.

3.  Schedule the Veteran for a VA examination to determine the severity of service-connected PTSD.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.

4.  Schedule the Veteran for a VA audiology examination to determine the severity of service-connected bilateral hearing loss.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

